Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 5, 2021

                                     No. 04-20-00577-CV

                                    Clarissa Nicole LOPEZ,
                                            Appellant

                                               v.

                                   Alberto Luis CAVAZOS,
                                           Appellee

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 20-02-60230-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                        ORDER

       On December 30, 2020, we ordered appellant to file written proof that she properly
requested the court reporter to prepare the record by designating the portions of the proceedings
and the exhibits to be included. In that order, we informed the court reporter that she must file
the record no later than thirty days after appellant filed her written proof. That same day,
appellant filed written proof that she requested the record on November 20, 2020. Accordingly,
we ORDER the court reporter to file the reporter’s record by January 29, 2021. Further
extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court